Jurisdiction remains in a trial court over any part of its order or judgment which is not inconsistent with the jurisdiction of the appellate court to review the appealed order or judgment. The trial court may also take other action with the permission of the appellate court, cf. Majnaric v. Majnaric
(1975), 46 Ohio App.2d 157, 158-161. These propositions avail the appellants nothing in the instant case because of a basic inconsistency between review of the issue appealed and the motion to vacate.
For these reasons, I concur in the judgment, but, do not agree with the flat statement that the lower court loses jurisdiction to rule on a motion to vacate judgment once an appeal is filed. *Page 72